PER CURIAM.
These two cases come to the Court from judgments of the District Court for the Western District of Pennsylvania. They involve several questions, all of which we think are questions of fact. Upon these questions there was conflicting testimony and each side points to facts tending to support the conclusion it urges. We quite realize that the questions are arguable. But the District Judge, having all the testimony before him, resolved it in well defined conclusions. We think that all of his conclusions are supported by such evidence and that we could not say, if we would, that they are clearly erroneous.
The judgments are, therefore, affirmed.